Exhibit 10.2

REIMBURSEMENT AGREEMENT

Agreement, made June 4, 2018, between Stephen Doktycz (“Executive”) and Lyondell
Chemical Company (the “Company”) (collectively, “the Parties”).

RECITALS:

 

A. Executive is currently employed as Senior Vice President, Strategic Planning
and Transactions of the Company and its parent, LyondellBasell Industries N.V.,
pursuant to the terms of employment contained in an offer letter dated
January 20, 2017 (the “Offer Letter”).

 

B. Executive and the Company also entered into a Good Leaver Undertaking and
Defense Agreement, dated January 20, 2017 (the “Defense Agreement”) which
provided for the Company to provide certain payments to Executive if a claim was
asserted against him by Dow Chemical Company (“Dow”), his prior employer.

 

C. Dow has asserted a claim (the “Clawback Claim”) against Executive contending
that Executive’s employment with the Company violated various noncompetition and
other restrictive covenants between Dow and Executive. Dow seeks to clawback
$2,400,000.00, the purported value of certain equity grants Dow made to
Executive during his employment with Dow.

 

D. To avoid the distraction and expense of Executive’s defense of Dow’s claims,
the Company has agreed to pay to Dow, on behalf of itself and Executive, the
amount of $1,100,000.00 in full satisfaction of the Clawback Claim. The Company
and Executive enter into this Agreement to set forth the terms of their
agreement with respect to the Company’s settlement of the Clawback Claim.

THEREFORE, in consideration of the promises and mutual covenants set forth below
and contained in the referenced agreements, the Parties, intending to be legally
bound, agree as follows:

1.    Reimbursement of Clawback Claim. The Company shall pay to Dow the amount
of $1,100,000.00 in exchange for Dow’s release of the Company and of Doktycz
from its Clawback Claim. The Company and Executive shall enter into an agreement
with Dow providing that such payment is in full satisfaction of the Clawback
Claim. Executive shall cooperate in the settlement of the Clawback Claim and
shall execute such documents related to settlement of the Clawback Claim as the
Company may reasonably require.

2.    Legal Fees. The Company reaffirms its obligation to reimburse Executive
for his reasonable legal fees incurred relating to the Clawback Claim as stated
in the Defense Agreement.



--------------------------------------------------------------------------------

3.    Repayment Obligation.

If, prior to the third anniversary of Executive’s employment with the Company,
the Company terminates Executive for Cause, or Executive voluntarily terminates
his employment without Good Reason (as both such terms are defined in the
LyondellBasell Executive Severance Plan (the “Severance Plan”)), Executive shall
repay the amounts paid on his behalf or reimbursed to him, including the amounts
set forth in both Sections 1 and 2, as follows:

 

  •   If the termination occurs prior to the first anniversary of his employment
with the Company, Executive will repay 100% of the actual amount paid by the
Company.

 

  •   If the termination occurs on or after the first anniversary, but prior to
the second anniversary, of his employment with the Company, Executive will repay
two-thirds (2/3) of the actual amount paid by the Company.

 

  •   If the termination occurs on or after the second anniversary, but prior to
the third anniversary, of his employment with the Company, Executive will repay
one-third (1/3) of the actual amount paid by the Company.

By his execution of this Agreement, Executive expressly authorizes the Company
to withhold any amount he owes the Company under this Section 3 from his pay or
any other amount the Company owes him (including, without limitation, incentive
compensation), to the maximum extent permitted by applicable law.

4.    Treatment of Reimbursements. The parties intend and understand that all
amounts paid by the Company under Sections 1 or 2, will not be included in
Executive’s taxable income for federal income tax purposes, or his wages for
purposes of the Federal Insurance Contributions Act, either as reimbursements
under an accountable plan as defined in §62(a)(2)(A) of the Internal Revenue
Code (the “Code”) and Treasury Regulation §1.62-2(c)(2), or as working condition
fringes as defined in Code §132(d) and Treasury Regulation §1.132-5. The
parties, and any third party, shall construe and administer this Agreement, to
the fullest extent allowable under any applicable laws and regulations,
accordingly.

Without limiting the foregoing, Executive shall provide to the Company, not
later than sixty (60) days after any reimbursement is paid to Executive under
Sections 1 or 2, any information the Company requests to enable the Company to
identify the specific nature of each reimbursed expense. If, for any reason, the
Company pays Executive an amount that exceeds the actual amount of the
reimbursable expense, the Company shall notify Executive after which Executive
shall repay such amount to the Company not more than one hundred twenty
(120) days after the expense is incurred. If Executive notifies the Company
within such one hundred twenty (120) day period that he expects to receive,
within a reasonable period, a reimbursement for his own overpayment related to
an expense reimbursed by the Company under Sections 1 or 2, and provides such
documentation as reasonably requested by the Company, then the Company may, in
its discretion, extend the repayment deadline to up to thirty (30) days after
Executive receives reimbursement.

Notwithstanding the foregoing, if at any time Executive is subject to federal
income tax or a FICA obligation by reason of the amounts described in Sections 1
or 2, the Company shall pay to Executive an additional gross-up amount such that
the net amount paid to or on behalf of Executive after the payment of all
applicable withholdings or taxes shall be equal to the amount that would have
been paid had such payments not been subject to tax; provided that Executive

 

2



--------------------------------------------------------------------------------

promptly notifies the Company of any audit of his personal tax return in the
course of which the auditor raises the issue of whether such payments are
taxable, and permits the Company to control the defense against the imposition
of any such tax, at the Company’s expense. If Executive receives a gross-up
payment pursuant to the preceding sentence, such payment shall be subject to
repayment to the Company to the same extent as the payment made under Sections 1
or 2 that the gross-up relates to, except that Executive shall not be required
to repay any amount paid as federal income or FICA taxes that the Executive
cannot obtain a refund or other repayment of. If such federal income or FICA
taxation is imposed after Executive has been required to repay any amount
pursuant to Section 3, the amount of the gross-up payment shall be calculated
only with respect to the portion of the reimbursement that Executive was not
required to repay, and shall be further reduced by any amount Executive is
required to repay pursuant to Section 3 but has not yet repaid.

5.    Satisfaction. Executive acknowledges and agrees that the payments to be
made by the Company pursuant to this Agreement fully satisfy the Company’s
obligation to pay him an additional sign-on bonus in an amount of up to $150,000
pursuant to the fourth bullet point of the Offer Letter as well as the Company’s
obligation in the Defense Agreement to pay Executive up to $300,000.00 to make
up for any action by Dow to claw back any of his compensation, since the Company
will fund the settlement of the Clawback Claim, as described above.

[Remainder of page intentionally left blank]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first set forth above.

 

LYONDELL CHEMICAL COMPANY     By:  

/s/ Darleen Caron

    Date: June 4, 2018   Darleen Caron       Executive Vice President      
Chief Human Resources Officer     EXECUTIVE     /s/ Stephen Doktycz     Date:
June 4, 2018

Stephen Doktycz

   

 

4